


110 HR 3123 : To extend the designation of Liberia under

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3123
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To extend the designation of Liberia under
		  section 244 of the Immigration and Nationality Act so that Liberians can
		  continue to be eligible for temporary protected status under that
		  section.
	
	
		1.Extension of
			 designation
			(a)In
			 generalThe designation of
			 Liberia under section 244(b)(1) of the Immigration and Nationality Act (8
			 U.S.C. 1254a(b)(1)) is extended through September 30, 2008.
			(b)ApplicabilitySubsection
			 (a) shall be applied so as to render eligible for temporary protected status
			 and work authorization, in accordance with subsections (a), (e) and (f) of
			 section 244 of such Act (8 U.S.C. 1254a), an alien who is a
			 national of Liberia (or in the case of an alien having no nationality, is a
			 person who last habitually resided in Liberia) and is otherwise eligible under
			 subsection (c) of such section, if the alien—
				(1)was granted such status under the
			 designation of Liberia that is effective until October 1, 2007 (71 Fed. Reg.
			 55000);
				(2)applied for such status under such
			 designation, and such application is still pending; or
				(3)is eligible for late initial registration
			 under section 244(c) of such Act and the regulations implementing such
			 section.
				(c)RequirementsNot later than 60 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security shall publish in
			 the Federal Register procedures for aliens to register for temporary protected
			 status under the extension made by this Act, and to apply for any applicable
			 work authorization or extension of work authorization. Such registration period
			 shall be not less than 60 days long.
			(d)Extension of
			 current work authorizationsNotwithstanding any other provision of law,
			 any work authorization provided under section 244 of the Immigration and
			 Nationality Act pursuant to the designation of Liberia that is effective until
			 October 1, 2007, is extended until not earlier than April 1, 2008.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
